Citation Nr: 1533721	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO. 12-27 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for anxiety.

2. Whether new and material evidence was received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as depression and anxiety.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to September 1988.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for tinnitus but denied the Veteran's claim of entitlement to service connection for anxiety and denied reopening of the Veteran's claims for service connection for a jaw condition, an eye condition or eyelid injury, migraine headaches, depression, hearing loss, a back condition, bilateral foot problems, and sleep apnea. However, in accordance with the Veteran's September 2012 VA Form 9, the appeal is limited to the issues of entitlement to service connection for anxiety and reopening of his claim for service connection for depression.

Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for anxiety and entitlement to service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 2007 rating decision denied entitlement to service connection for depression; the Veteran was notified of the decision but did not appeal.
 
2. Evidence added to the record since the February 2007 rating decision raises a reasonable possibility of substantiating the claim for depression.




CONCLUSIONS OF LAW

1. The February 2007 rating decision denying service connection for depression is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.159, 3.160(d), 20.200, 20.302, 20.1103 (2014).
 
2. New and material evidence has been received to reopen the claim for service connection for depression. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim. In Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.

Here, a letter dated in April 2009 informed the Veteran of the basis for the prior denial of his claim for service connection for, inter alia, depression. The letter informed the Veteran of the evidence needed to reopen the claim as well as the evidence needed to substantiate a claim for service connection. The April 2009 letter advised the Veteran what information and evidence must be submitted by the Veteran and what evidence VA would obtain. The letter also specifically informed the Veteran of the evidence needed to support his new claim for service connection for anxiety. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim. The STRs and personnel records have been obtained, as well as post-service VA treatment records and private treatment records. The possibility of outstanding records is addressed in the REMAND portion of the decision below. 

The Veteran has not had a VA examination related to this claim. However, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 187. To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the claim to reopen.




Analysis of Claim

The RO previously considered and denied a claim for service connection for depression in a February 2007 rating decision. 

The Veteran did not submit a timely notice of disagreement (NOD) to February 2007 rating decision. The Veteran did not appeal the RO's decisions, and he did not submit any additional relevant evidence within a year following the decision. See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010). Thus, the decision became final one year later.

In April 2009, the Veteran filed a claim to reopen for service connection for inter alia, depression. In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim. Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996). The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 286. This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, in order to establish service connection for a particular disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

The evidence of record at the time of the prior final rating decisions included STRs, personnel records, VA outpatient treatment records, and statements submitted by the Veteran.

The new evidence received since the decision includes written statements, VA outpatient medical records, and private treatment records. For purposes of reopening, they are deemed credible. The most important of the written statements is that of H.H.G., a licensed psychologist. Her July 2013 statement diagnosed the Veteran with depressive disorder and also referenced his symptoms of anxiety. Moreover, she concluded that the Veteran's psychiatric problems were likely caused by his military service. Accordingly, the claim of service connection for depression may be reopened.


ORDER

New and material evidence having been received, the claim for service connection for depression is reopened. To that extent only, the claim is granted. 


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Veteran has currently diagnosed depression and the psychologist also found that he has symptoms including anxiety and panic attacks. The Board, however, does not have the medical expertise to determine the nature and etiology of depression or anxiety. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Moreover, the Veteran's August 2008 statement indicates that there may be relevant records that VA has not associated with the claims file. Specifically, he claims to have received medical treatment while in active service, but his STRs include only his entrance and separation reports of medical history and reports of medical examination. Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should attempt to obtain any outstanding records and schedule the Veteran for an examination in order to obtain an opinion regarding the nature and etiology of the Veteran's depression and anxiety.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain and associate with the claims file or Virtual VA: (a) all outstanding pertinent treatment records from the VA Medical Center in Montgomery, Alabama, and (b) any outstanding STRs. If such records do not exist or have already been associated with the claims file, or it is clear that further efforts to obtain such records would be futile, document such a finding in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2. Once the attempts to obtain records are complete, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any psychiatric disability. All studies deemed appropriate should be performed, and all findings should be set forth in detail. 

The examiner is asked to diagnose all psychiatric disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service. The examiner should, at a minimum, render explicit findings as to diagnoses of depression and anxiety. 

The examiner is asked to reconcile any opinion with any service personnel records, STRs, VA treatment records, and private treatment records.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


